Exhibit 10.1

 

CARREKER CORPORATION

 

SENIOR EXECUTIVE

 

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (the “Agreement”) is dated as of October 6, 2003,
between Carreker Corporation, a Delaware corporation with its principal
executive offices at 4055 Valley View Lane, Suite 1000, Dallas, Texas 75244 (the
“Company”), and Lisa Peterson (the “Employee”) who resides at 772 Lexington
Avenue, Coppell, Texas 75019

 

W I T N E S S E T H:

 

WHEREAS, the Employee and the Company desire to define the terms of the
employment of the Employee with the Company;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and subject to the
terms and conditions hereinafter set forth, the parties hereto agree as follows:

 

1.                                       DEFINITIONS.

 

In addition to the words and terms elsewhere defined in this Agreement, the
following words and terms as used herein shall have the following meanings,
unless the context or use indicates a different meaning:

 

“Cause” means (a) any act by the Employee that is materially adverse to the best
interests of the Company and which, if the subject of a criminal proceeding,
could result in a criminal conviction for a felony or (b) the failure by the
Employee to substantially perform her duties hereunder, which duties are within
the control of the Employee (other than the failure resulting from the
Employee’s incapacity due to physical or mental illness), provided, however,
that the Employee shall not be deemed to be terminated for Cause under this
subsection (b) unless and until (1) after the Employee receives written notice
from the Company specifying with reasonable particularity the actions of
Employee which constitute a violation of this subsection (b) and (2) within a
period of 30 days after receipt of such notice (and during which the violation
is within the control of the Employee), Employee fails to reasonably and
prospectively cure such violation.

 

“Good Reason” means the occurrence of a Triggering Event (as defined below) and
(A) without her prior concurrence, the Employee is assigned any duties or
responsibilities that are inconsistent with his position, duties,
responsibilities or status at the commencement of the term of this Agreement, or
her reporting responsibilities or titles in effect at such time are changed, (B)
the Employee’s total compensation is reduced or any other failure by the Company
to comply with Section 4 hereof, (C) any change in any employee benefit plans or
arrangements in effect on the date hereof in which the Employee participates
(including without limitation any pension and retirement plan, savings and
profit sharing plan, stock ownership or purchase plan, stock

 

--------------------------------------------------------------------------------


 

option plan, or life, medical or disability insurance plan), which would
adversely affect the Employee’s rights or benefits thereunder, unless such
change occurs pursuant to a program applicable to all executive officers of the
Company and does not result in a proportionately greater reduction in the rights
of or benefits to the Employee as compared to any other executive officer of the
Company, or (D) without his prior concurrence, the Employee is required to
engage in an increased amount of travel on the Company’s business.

 

“Triggering Date” means the date of a Triggering Event.

 

“Triggering Event” means an event of a nature that would be required to be
reported by the Company in response to Item 6(d) of Schedule 14A of Regulation
14A promulgated under the Exchange Act; provided that, without limitation, such
an event shall be deemed to have occurred if (a) any person or group (as such
terms are used in Section 13(d) and 14(d) of the Exchange Act) is or becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities, or (b) there
are serving as directors two or more persons who were elected as members of the
Board of Directors and were not nominated by management or the Board of
Directors of the Company to serve on the Board of Directors of the Company, or
(c) the Company is merged or consolidated with another corporation and as a
result of such merger or consolidation less than 51% of the outstanding voting
securities of the surviving or resulting corporation are owned in the aggregate
by the former shareholders of the Company, excluding for purposes of such
calculation shares of the voting securities of the Company owned by a party to
such merger or consolidation or affiliates (within the meaning of the Exchange
Act) of such party, as the same existed immediately prior to such merger or
consolidation, or (d) the Company sells all or substantially all of its assets
to another corporation which is not a wholly-owned subsidiary of the Company.

 

2.                                       EMPLOYMENT.

 

The Company hereby employs the Employee and the Employee hereby accepts
employment on the terms and conditions set forth herein.

 

3.                                       TERM.

 

Subject to the provisions of termination as provided in Section 9 of this
Agreement, the term of the Employee’s employment with the Company shall commence
on the date hereof and shall terminate on October 6, 2006, unless sooner
terminated as provided for herein. This Agreement shall automatically renew for
consecutive one-year periods unless either party terminates this Agreement
pursuant to Section 9.1.

 

4.                                       SALARY.

 

(a)                                  For all services rendered by the Employee
under this Agreement, the Company shall pay the Employee a base salary as
established each fiscal year by the Board of Directors (“Base Salary”), payable
in accordance with the Company’s customary payroll practices.

 

(b)                                 The Employee shall be entitled to
participate in any employee bonus plan or arrangement made available by the
Board of Directors in the future to its executive officers, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plan or arrangement (“Targeted Bonus”).

 

2

--------------------------------------------------------------------------------


 

(c)                                  The Employee shall be entitled to
participate in or receive benefits under any employee benefit plan or
arrangement (collectively referred to as “Benefits”) made available by the
Company in the future to its executive officers and key management personnel,
subject to and on a basis consistent with the terms, conditions and overall
administration of such plan or arrangement.  Nothing paid to the Employee under
any plan or arrangement presently in effect or made available in the future
shall be deemed to be in lieu of the salary payable to the Employee pursuant to
Subsection 4(a) and 4(b).

 

5.                                       DUTIES.

 

The Employee shall continue to be engaged in a managerial capacity with the
Company to supervise and direct the activities and to maintain the public
relations and goodwill of the Company.  The precise services of the Employee may
be extended or curtailed from time to time at the direction of the Board of
Directors of the Company.

 

6.                                       EXTENT OF SERVICES AND SITUS.

 

The Employee shall devote such time, attention, and energy to the business and
affairs of the Company as are necessary to the performance and discharge of the
duties assigned to Employee under this Agreement.  Employee shall not during the
term of his employment under this Agreement engage in any other business
activity that could constitute a conflict of interest, whether or not such
business activity is pursued for gain, profit, or other pecuniary advantage. 
This shall not be construed as preventing the Employee from managing her current
investments or investing his assets in such form or manner as will not require
any services on the part of the Employee in the operation and the affairs of the
companies in which such investments are made.  On or after the Triggering Date,
the Employee shall not be required to change the situs of her employment from
her permanent place of employment immediately prior to the Triggering Date.

 

7.                                       DISABILITY.

 

If the Employee is unable to perform his services by reason of illness or
incapacity for a continuous period in excess of six months, unless otherwise
required by the provisions of Sections 10 or 25 of this Agreement, compensation
otherwise payable by the Company shall cease and any future payments to the
Employee shall be subject to the terms and provisions of long-term disability
insurance coverage, if any, maintained by the Company.  Notwithstanding anything
herein to the contrary, the Board of Directors of the Company may terminate the
Employee’s employment with the Company under this Agreement at any time after
the Employee shall be absent from his employment, for whatever reason, for a
continuous period of more than six months, and, except for any obligations of
the Company under Sections 10, 23, and 26 of this Agreement, all other
obligations of the Company hereunder shall cease upon such termination.

 

8.                                       COMPENSATION AFTER DEATH.

 

If the Employee dies during the term of her employment, the Company shall pay to
such person as the Employee shall designate in a notice filed with the Company,
or, if no such person shall be designated, to her estate as a lump sum death
benefit, her base salary which would otherwise be payable to the Employee at the
time of her death, in equal semi-monthly installments on the fifteenth and last
day of each and every month, for a period of months (not exceeding 12)
determined by multiplying two times the number of complete 12-month periods of
employment of the Employee commencing from the date of such employment by the
Company, in addition to any payments the Employee’s spouse, beneficiaries, or
estate may be entitled to receive pursuant to any pension or employee benefit
plan or life insurance policy which may be maintained by the Company, and such
payments shall fully discharge the Company’s obligations hereunder.

 

3

--------------------------------------------------------------------------------


 

9.                                       TERMINATION.

 

9.1                                 Termination Prior to the Triggering Date.

 

(a)                                  Upon 90 days’ prior written notice to the
Employee and prior to the Triggering Date, the Company may terminate the
Employee’s employment with the Company under this Agreement with or without
Cause and by the affirmative vote of the Board of Directors of the Company.

 

(b)                                 Prior to the Triggering Date, the Employee
may terminate her employment with the Company under this Agreement by giving 90
days’ prior written notice of her desire to the Board of Directors of the
Company and receiving an affirmative vote of the Board of Directors of the
Company.  The Employee will continue to receive her Base Salary and Benefits
through the date of termination with no liability on the part of the Company for
further payments to the Employee unless Employee terminates her employment
pursuant to Section 9.1(c)(ii), at which time Sections 9.1(c) and (d) shall
apply.

 

(c)                                  In the event that (I) the Company
terminates the Employee’s employment for any reason other than for Cause and at
a time when Employee is not eligible to receive benefits under the Company’s
Long Term Disability Plan; or (ii) the Employee terminates her employment as a
result of any of the following reasons: (A) without the Employee’s consent the
Company materially diminishes the scope of the Employee’s duties, assigns to the
Employee duties materially inconsistent with his designated position, or reduces
the Employee’s Base Salary or Targeted Bonus to an amount less than previously
determined or established by the Board of Directors, or (B) the Company breached
any of its material obligations under this Agreement and such breach is not
cured within 30 days after written notice thereof by the Employee; then the
Company shall pay the Employee severance payments in an amount equal to the sum
of the (x) Employee’s annualized Base Salary in effect at the time of such
termination, and (y) an amount equal to the bonus to which the Employee would
have been entitled, had the Employee not been terminated and the Company’s
profitability through the fiscal quarter ended immediately prior to the
effective date of termination continued at the same rate throughout the
applicable bonus period (provided, however, that if the basis for Employee’s
termination is the reduction in her Base Salary, the severance pay shall be
based on the Base Salary in effect prior to such reduction).  The severance
payments shall be made in installments over a period of 12 months. 
Notwithstanding the foregoing, if the Employee terminates her employment
pursuant to clause (ii) above, she shall be entitled to the severance payments
provided for in this paragraph only if she gives written notice to the Company
of her termination of employment within 30 days after the occurrence of the
event or events specified in clause (ii) on which she bases his termination and
such notice specifies such event or events.

 

(d)                                 The severance payments provided for in this
Section 9.1 shall be in lieu of all severance payments or benefits to which the
Employee might otherwise be entitled under Company severance policies from time
to time in effect, except for (i) accrued and unpaid Base Salary to the date of
termination, and (ii) any bonus due with respect to fiscal years completed as of
the date of termination.  Nothing contained in the foregoing shall be construed
so as to affect the Employee’s rights or the Company’s obligations relating to
agreements or benefits that are unrelated to termination of employment.

 

(e)                                  In the event that the Company terminates
the Employee’s employment for Cause, the Company will have no liability on its
part for further payments after the termination date to the Employee.

 

4

--------------------------------------------------------------------------------


 

(f)                                    In voting upon such termination described
in Subsections 9.1(a) or (b), if the Employee is also a member of the Board of
Directors of the Company, then she may not vote on such termination, and the
total number of members of the Board of Directors will be reduced by one for
purposes of voting on such termination.

 

9.2                                 Termination After the Triggering Date.

 

(a)                                  On or after the Triggering Date and
irrespective of whether or not the Employee has given notice of termination of
employment pursuant to Section 9.2(c), the Company may terminate the Employee’s
employment with the Company under this Agreement only for Cause and, subject to
the provisions of Sections 23 and 26 hereof, with no liability on its part for
further payments to the Employee by the affirmative vote of two-thirds of the
members of the Board of Directors of the Company.  In voting upon such
termination, if the Employee is also a member of the Board of Directors of the
Company, then she may not vote on such termination, and the total number of
members of the Board of Directors will be reduced by one for purposes of voting
on such termination.

 

(b)                                 On or after the Triggering Date and
irrespective of whether or not the Employee has given notice of termination of
employment pursuant to Section 9.2(c), if the Employee’s employment with the
Company is terminated without Cause or if Employee terminates her employment
with the Company for Good Reason, the Employee will continue to accrue and
receive her base salary and Benefits through the date of termination and will be
entitled to receive the benefits provided for under Section 10 hereof.

 

(c)                                  On or after the Triggering Date, the
Employee may, in her sole and absolute discretion and without any prior approval
by the Board of Directors of the Company, and upon three months’ prior written
notice to the Company, terminate her employment with the Company under this
Agreement for any reason whatsoever.  If the Employee’s employment with the
Company under this Agreement is terminated pursuant to this Subsection 9.2(c)
and subject in all respects to the provisions of Section 9.2(a) and (b), the
Employee will continue to accrue and receive her base salary and Benefits
through the date of termination and will be entitled to receive the benefits
provided for under Section 10 hereof.  No termination of the Employee’s
employment with the Company pursuant to Subsections 9.2(b) or (c) shall in any
way terminate the Company’s obligations under Sections 23 and 26 of this
Agreement.

 

10.                                 COMPENSATION AFTER CERTAIN TERMINATIONS.

 

If the Employee’s employment with the Company is terminated (whether such
termination is by the Employee or by the Company) at any time on or within three
years after the Triggering Date for any reason other than (a) termination by the
Company for Cause, (b) the Employee having reached the age of 65, or (c) the
Employee’s death, then, within five days after the date of such termination, the
Company shall pay the Employee a lump sum amount in cash equal to one times the
Employee’s annualized includable compensation (within the meaning of Section
280G(d)(1) of the Internal Revenue Code of 1986, as amended) from the Company
during the period consisting of the five full taxable years of the Employee
ending immediately prior to the year in which the Triggering Date occurred (or
such portion of such period during which the Employee was an employee of the
Company).

 

5

--------------------------------------------------------------------------------


 

11.                                 TRANSFER OF ASSETS TO IRREVOCABLE TRUST.

 

On the Triggering Date or as soon thereafter as the Company knows of the
occurrence of a Triggering Event, the Company shall transfer cash to an
irrevocable trust in an amount no less than the total amount which would be
payable to the Employee pursuant to Section 10 of this Agreement as if the
Employee’s employment terminated on the Triggering Date.

 

12.                                 MITIGATION.

 

The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced by any
compensation earned by the Employee as the result of employment by another
employer after the date of termination of Employee’s employment with the
Company, or otherwise.

 

13.                                 ENTIRE AGREEMENT.

 

This Agreement, together with the Offer Letter dated September 26, 2003,
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior negotiations,
agreements, and understandings relating to such subject matter, and may be
modified or amended only by an instrument in writing signed by the parties
hereto.

 

14.                                 LAW TO GOVERN.

 

This Agreement is executed and delivered in the State of Texas and shall be
governed, construed, and enforced in accordance with the laws of the State of
Texas.

 

15.                                 ASSIGNMENT.

 

This Agreement is personal to the parties, and neither this Agreement nor any
interest herein may be assigned (other than by will or by the laws of descent
and distribution) without the prior written consent of the parties hereto nor be
subject to alienation, anticipation, sale, pledge, encumbrance, execution, levy,
or other legal process of any kind against the Employee or any of her
beneficiaries or any other person.  Notwithstanding the foregoing, but subject
to satisfaction of the Company’s obligation to fund the irrevocable trust as
provided in Section 11, the Company shall be permitted to assign this Agreement
to any corporation or other business entity succeeding to substantially all of
the business and assets of the Company by merger, consolidation, sale of assets,
or otherwise, but only if by written agreement the Company’s successor assumes
in full all of the Company’s obligations under this Agreement.  From and after
assignment of this Agreement by the Company in accordance with the foregoing
provisions, a Triggering Event shall be deemed to have occurred.  Failure by the
Company to obtain such assumption prior to the effectiveness of such succession
shall be a breach of this Agreement and shall entitle the Employee to
immediately receive compensation under this Agreement from the Company and from
the Company’s successor in the same aggregate amount and on the same terms as he
would be entitled to hereunder if he had voluntarily terminated his employment
with the Company for Good Reason after the Triggering Date, and, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Triggering Date.

 

6

--------------------------------------------------------------------------------


 

16.                                 BINDING AGREEMENT.

 

Subject to the provisions of Section 15 of this Agreement, this Agreement shall
be binding upon and shall inure to the benefit of the Company and the Employee
and their respective representatives, successors, and assigns.

 

17.                                 REFERENCES AND GENDER.

 

All references to “Sections” and “Subsections” contained herein are, unless
specifically indicated otherwise, references to sections and subsections of this
Agreement.  Whenever herein the singular number is used, the same shall include
the plural where appropriate, and words of any gender shall include each other
gender where appropriate.

 

18.                                 WAIVER.

 

No waiver of any right under this Agreement shall be deemed effective unless the
same is set forth in writing and signed by the party giving such waiver, and no
waiver of any right shall be deemed to be a waiver of any such right in the
future.

 

19.                                 DISPUTE RESOLUTION.

 

19.1                           Any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be settled solely and
exclusively by arbitration in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”), as modified herein (the “Rules”).  Disputes will be heard and
determined by a sole neutral arbitrator who is a Texas licensed employment
lawyer appointed in accordance with the Rules.  The place of arbitration shall
be Dallas, Texas.

 

19.2                           To the extent permitted by law, judgment upon any
award of the arbitrator shall be final, binding and conclusive and may be
entered upon the motion of either party in any court having jurisdiction thereof
or having jurisdiction over one or more of the parties or their assets.  The
award of the arbitrators may grant any relief that might be granted by a court
of competent jurisdiction.  Either party, before or during any arbitration, may
apply to a court of competent jurisdiction for equitable relief where such
relief is necessary to protect its interests pending completion of the
arbitration.

 

20.                                 NOTICES.

 

Except as may be otherwise specifically provided in this Agreement, all notices
required or permitted hereunder shall be in writing and will be deemed to be
delivered when deposited in the United States mail, postage prepaid, registered
or certified mail, return receipt requested, addressed to the parties at the
respective addresses set forth herein, or at such other addresses as may have
theretofore been specified by written notice delivered in accordance herewith.

 

21.                                 OTHER INSTRUMENTS.

 

The parties hereto covenant and agree that they will execute such other and
further instruments and documents as are or may become necessary or convenient
to effectuate and carry out the terms of this Agreement.

 

7

--------------------------------------------------------------------------------


 

22.                                 HEADINGS.

 

The headings used in this Agreement are used for reference purposes only and do
not constitute substantive matter to be considered in construing the terms of
this Agreement.

 

23.                                 INVALID PROVISION.

 

Any clause, sentence, provision, section, subsection, or paragraph of this
Agreement held by a court of competent jurisdiction to be invalid, illegal, or
ineffective shall not impair, invalidate, or nullify the remainder of this
Agreement, but the effect thereof shall be confined to the clause, sentence,
provision, section, subsection, or paragraph so held to be invalid, illegal, or
ineffective.

 

24.                                 RIGHTS UNDER PLANS AND PROGRAMS.

 

Anything in this Agreement to the contrary notwithstanding, no provision of this
Agreement is intended, nor shall it be construed, to reduce or in any way
restrict any benefit to which the Employee may be entitled under any agreement,
plan, arrangement, or program providing benefits for the Employee.

 

25.                                 MULTIPLE COPIES.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which shall together constitute one and the
same instrument.  The terms of this Agreement shall become binding upon each
party from and after the time that he or it executed a copy hereof.  In like
manner, from and after the time that any party executes a consent or other
document, such consent or other document shall be binding upon such parties.

 

26.                                 WITHHOLDING OF TAXES.

 

The Company may withhold from any amounts payable under this Agreement all
federal, state, city, or other taxes as shall be required pursuant to any law or
government regulation or ruling.

 

27.                                 LEGAL FEES AND EXPENSES.

 

The Company shall pay and be responsible for all legal fees and expenses which
the Employee may incur as a result of the Company’s failure to perform under
this Agreement or as a result of the Company or any successor contesting the
validity or enforceability of this Agreement.

 

28.                                 SET OFF OR COUNTERCLAIM.

 

Except with respect to any claim against or debt or other obligation of the
Employee properly recorded on the books and records of the Company prior to the
Triggering Date, there shall be no right of set off or counterclaim against, or
delay in, any payment by the Company to the Employee or her beneficiaries
provided for in this Agreement in respect of any claim against or debt or other
obligation of the Employee, whether arising hereunder or otherwise.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

 

 

 

CARREKER CORPORATION

 

 

 

 

 

 

 

By:

/s/ J. D. Carreker

 

 

 

J. D. Carreker

 

 

Chairman of the Board
and Chief Executive Officer

 

 

 

 

 

 

 

 

/s/ Lisa Peterson

 

 

 

Lisa Peterson

 

 

Employee

 

9

--------------------------------------------------------------------------------